         Case 1:18-mc-00545-ALC Document 55 Filed 01/06/21 Page 1 of 2


                                                                 Nathaniel A. Tarnor
                                                                 Of Counsel
                                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                 555 FIFTH AVENUE, SUITE 1700
                                                                 NEW YORK, NY 10017
                                                                 www.hbsslaw.com
                                                                                               1/6/2021
                                                                 nathant@hbsslaw.com




                                        December 21, 2020

VIA ECF

Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, NY 10007

       Re: Pescatore, et al. v. Palmera Pineda, et al., No. 1:18-mc-00545-ALC
              Plaintiffs’ Verified Letter Motion to Seal:
              Ex Parte Motion for Issuance of TRIA Writ of Execution

Dear Judge Carter:

        Similar to the letter motion filed today by the Stansell plaintiffs, in 1:16-mc-00405-ALC,
ECF No. 115, the Pescatore plaintiffs respectfully file this materially identical letter to request
leave of Court to file under seal an Ex Parte Motion for Issuance of TRIA Writ of Execution, solely
to attach a newly discovered blocked asset. This motion is filed pursuant to the Standing Order
on Electronic Filing Under Seal (Case 1:19-mc-00583-CM), Your Honor’s published Individual
Rules of Practice 6.C. and 6.D., and the ECF Rules & Instructions Section 6. The Ex Parte Motion
does not involve any garnishee or blocked party that is currently before this Court.

        Plaintiffs herein, in cooperation with the Stansell plaintiffs in Case 1:16-mc-00405-ALC,
have identified a new blocked asset for TRIA post-judgment execution proceedings in partial
satisfaction of both the Stansell ATA judgment and the Pescatore plaintiffs’ ATA judgments.
Plaintiffs request expedited relief to perfect chronological judgment lien priority on this blocked
account before the docket is unsealed so that Plaintiffs may levy the writ of execution and perfect
judgment lien priority over potential competing creditors.1 Moreover, the names of the garnishee
and the blocked party account owner, the blocked account details, and our supporting expert
witness affidavit are the fruits of extensive attorney work product.




   1 As this Court is aware, the Stansell plaintiffs and Pescatore plaintiffs are parties to a Joint
Prosecution and Sharing Agreement and are separately seeking issuance of a writ to attach the
newly discovered blocked asset to protect their shared mutual interests in perfecting
chronological judgment lien priority vis-à-vis other competing creditor(s).

             SEATTLE BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO BERKELEY
         Case 1:18-mc-00545-ALC Document 55
                                         41 Filed 01/06/21
                                                  12/21/20 Page 2 of 2


December 21, 2020
Page 2




        Plaintiffs’ proposed Ex Parte Motion (filed separately under seal) is based on information
obtained over many months through multiple protective Orders and subpoenas to OFAC and
several different financial institutions, and the blocking reports and banking information obtained
is highly confidential and protected by the Trade Secrets Act (TSA), 18 U.S.C. § 1905, and the
Bank Secrecy Act, 31 U.S.C. §5311 et seq.

        Plaintiffs are aware of the general policy for public access of federal court dockets, and we
therefore only request a temporary sealing sufficient to allow the Orders & Judgments Clerk to
issue the subject writ of execution, for Plaintiffs to serve and levy the writ on the garnishee, file
the affidavit of service and certify compliance with the CPLR §5232(c) notice of levy provision.

        The service and levy of the writ of execution will not require any form of response by the
garnishee, but it will perfect Plaintiffs’ judgment lien priority under New York law. After the
attachment and notice is complete, Plaintiffs will thereafter publicly move for entry of TRIA
turnover order pursuant to CPLR §§ 5225, 5227, at which time formal notice will again be given
to the garnishee and account owner which will then require a public response.

       Plaintiffs’ proposed Ex Parte Motion is directed to blocked assets in the United States
owned by a Specially Designated Global Terrorist (“SDGT”). The Ex Parte Motion includes
various exhibits, court orders, an expert witness affidavit, a proposed Order and proposed writ.
The supporting Appendix is also filed under seal for the reasons set forth above.

    Plaintiffs respectfully request entry of a docket entry Order authorizing the sealing of the Ex
Parte Motion, all exhibits thereto, and the Appendix, including the writ of execution after issuance
by the Clerk, for a period of 30 days from issuance of the writ.

Thank you for the Court’s consideration.

                                                      Respectfully submitted,

                                                      /s/ Nathaniel A. Tarnor

I declare and state under penalty of perjury under the laws of the United States of America
that the foregoing is true and correct. 28 U.S.C. 1746.


                                                      /s/ Nathaniel A. Tarnor
                                                      Nathaniel A. Tarnor




           Dated: January 6, 2021
